EXHIBIT 10.1

FIRST AMENDMENT TO
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
TIPTREE OPERATING COMPANY, LLC
This First Amendment (this “Amendment”), dated as of January 1, 2016, to the
Amended and Restated Limited Liability Company Agreement of Tiptree Operating
Company, LLC (the "Company"), dated as of July 1, 2013 (the “Agreement”), is
made by the Company, Tiptree Financial Inc., as the Managing Member and Tiptree
Financial Partners, L.P. (“TFP”). Capitalized terms used but not defined herein
shall have the meanings ascribed thereto in the Agreement.
WHEREAS, Section 11.05 of the Agreement provides that any provision of the
Agreement may be amended, modified or waived with the written approval of the
Managing Member and the Members that own a majority of the outstanding Units
held by the Members in the aggregate; and
WHEREAS, the Managing Member has given its written approval to amend Section
7.01(b) of the Agreement to remove clause (ii) and TFP, which owns a majority of
the outstanding Units held by the Members in the aggregate, has also given its
written approval to amend Section 7.01(b) of the Agreement to remove clause
(ii).
NOW, THEREFORE, in consideration of the foregoing premises, the parties hereto
hereby agree as follows:
1.
Amendment to Section 7.01(b) of the Agreement. Section 7.01(b) of the Agreement
is amended and restated in its entirety as follows:

Section 7.01 Transfers of Units.
(b) In addition to any other restrictions on Transfer herein contained,
including the provisions of this Section 7.01, in no event may any Transfer or
assignment of Units by any Member be made (i) to any Person who lacks the legal
right, power or capacity to own Units; (ii) if such Transfer would constitute a
“prohibited transaction” within the meaning of Section 406 of ERISA and/or
Section 4975 of the Code); (iii) if such Transfer would, in the opinion of
counsel to the Company, cause any portion of the assets of the Company to
constitute assets of any employee benefit plan pursuant to Section 3(42) of
ERISA or otherwise cause the Company to be subject to regulation under ERISA;
(iv) if such Transfer requires the registration of such Units pursuant to any
applicable federal or state securities laws; (v) if such Transfer subjects the
Company to regulation under the Investment Company Act of 1940 or the Investment
Advisors Act of 1940, each as amended (or any succeeding law); (vi) to the
extent requested by the Managing Member, the Company does not receive such legal
and/or tax opinions and written instruments (including, without limitation,
copies of any instruments of Transfer and such assignee’s consent to be bound by
this Agreement as an assignee) that are in a form satisfactory to the Managing
Member, as determined in the Managing Member’s sole discretion; or (vii) if such
Transfer violates any applicable law.


2.
No Other Amendments. This Amendment shall not constitute an amendment or
modification of any other provision of the Agreement not expressly referred to
herein. Except as expressly amended or modified herein, the provisions of the
Agreement are and shall remain in full force and effect. Each reference to
“hereof,” “hereunder," “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Agreement shall, after this Amendment becomes effective, refer
to such Agreement as amended hereby.

3.
Counterparts. This Amendment may be executed in counterparts, both of which
together shall constitute one agreement binding on all of the parties hereto,
notwithstanding that both parties are not signatories to the original or the
same counterpart. Each party shall become bound by this Amendment immediately
upon affixing its signature hereto. The Partners shall become bound by this
Amendment in accordance with the terms of the Agreement.

4.
Governing Law. This Amendment shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law.

* * * * *



--------------------------------------------------------------------------------

EXHIBIT 10.1



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered on the date first written above.


TIPTREE FINANCIAL INC.




By: /s/ Jonathan Ilany____________
Name:  Jonathan Ilany
Title:     Chief Executive Officer




TIPTREE FINANCIAL PARTNERS, L.P.




By: /s/ Jonathan Ilany____________
Name:  Jonathan Ilany
Title:    Chief Executive Officer


Acknowledged and Agreed:


TIPTREE OPERATING COMPANY, LLC




By: /s/ Jonathan Ilany____________
Name:   Jonathan Ilany
Title:     Chief Executive Officer



